                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE SMITH,                                       Case No. 18-cv-06336-HSG
                                   8                       Plaintiff,                      ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART MOTION TO
                                   9               v.                                      DISMISS; GRANTING MOTION TO
                                                                                           PROCEED UNDER PSEUDONYM
                                  10     UNITED HEALTHCARE INSURANCE
                                         COMPANY, et al.,                                  Re: Dkt. Nos. 23, 36
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court are Defendants’ motion to dismiss and Plaintiff’s unopposed

                                  14   motion to proceed under a pseudonym. For the following reasons, the Court GRANTS IN PART

                                  15   and DENIES IN PART the motion to dismiss and GRANTS the motion to proceed under a

                                  16   pseudonym.

                                  17     I.   BACKGROUND
                                  18          A.        Factual Allegations
                                  19          Plaintiff Jane Smith enrolled in the UnitedHealthcare Choice Plus health insurance plan

                                  20   (the “Plan”) in 2018. See Complaint, Dkt. No. 1 (“Compl.”) ¶¶ 6, 10. The Plan was issued by

                                  21   United HealthCare Insurance Co. (“UHIC”) and administered by UHIC and United Behavioral

                                  22   Health (collectively, “United” or “Defendants”). Id. ¶¶ 6, 11–12. The Plan was governed by the

                                  23   Employee Retirement Income Security Act of 1974 (“ERISA”). Id. ¶ 6.

                                  24          Plaintiff suffered from post-traumatic stress disorder, for which she had received outpatient

                                  25   psychotherapy from a licensed clinical social worker since 2016. Id. ¶¶ 7–8. Her clinical social

                                  26   worker had “completed advanced, post-graduate training” and had nearly three decades of

                                  27   experience. Id. ¶¶ 7–8. The clinical social worker had a private practice and was out-of-network

                                  28   with United; in other words, this provider had “not entered into any contract with United to accept
                                   1   United’s in-network rates.” Id. Instead, Plaintiff submitted her claims for benefits to United and

                                   2   United paid her provider according to its reimbursement schedule. Id. Plaintiff is only disputing

                                   3   the “amount of benefits United determined to pay for the covered services” and no one disputes

                                   4   whether the services were medically necessary or covered by the Plan. See id.

                                   5          The Plan’s Certificate of Coverage explained how expenses would be paid or reimbursed.

                                   6   Id. ¶¶ 16–17. When an insured obtained services from an out-of-network provider who had not

                                   7   negotiated rates with United, “Eligible Expenses are determined based on 110% of the published

                                   8   rates allowed by the Centers for Medicare and Medicaid Services (CMS) for Medicare for the

                                   9   same or similar service within the geographic market.” Id. ¶ 17 (emphasis omitted). However,

                                  10   “[f]or Mental Health Services and Substance Use Disorder Services the Eligible Expense will be

                                  11   reduced by 25% for Covered Health Services provided by a psychologist and by 35% for Covered

                                  12   Health Services provided by a masters level counselor.” Id. (emphasis omitted).
Northern District of California
 United States District Court




                                  13          According to Plaintiff, because this reimbursement formula decreased the amount paid for

                                  14   mental health and substance use disorder services provided by psychologists or counselors, it

                                  15   constituted a “Discriminatory Reimbursement Penalty,” in violation of ERISA and the Affordable

                                  16   Care Act (“ACA”). Id. ¶¶ 10, 24. For example, Plaintiff’s provider submitted a claim to United

                                  17   for $120 for one hour of “psychotherapy for crisis services and procedures,” which is designated

                                  18   as CPT Code 90839. Id. ¶¶ 19–20, 23. But United paid the provider only $61.86. Id. ¶ 23.

                                  19   Plaintiff explained the discrepancy as follows:
                                                       For instance, the 2018 Centers for Medicare and Medicaid Services
                                  20                   (CMS) fee schedule for CPT Code 90839 in the metropolitan
                                                       Philadelphia area indicates rates of $144.20. Plaintiff’s COC stated
                                  21                   that, with respect to out-of-network services, “Eligible Expenses are
                                                       determined based on 110% of the published rates allowed by [CMS]
                                  22                   for Medicare for the same or similar services within the geographic
                                                       market.” At 110% of the Medicare rate, Plaintiff’s Plan should have
                                  23                   covered the service in the amount of $158.62. However, through
                                                       applying the Discriminatory Reimbursement Penalty, United reduced
                                  24                   the covered amount by 35%, and thus, only covered $103.10. Under
                                                       Plaintiff’s Plan, she was responsible for 40% coinsurance, so the Plan
                                  25                   paid $61.86, or 60% of $103.10.
                                  26   Id. ¶ 24. Thus, much of the difference between the amount billed and the amount reimbursed was

                                  27   due to United’s so-called Discriminatory Reimbursement Penalty. See id. ¶¶ 23–24.

                                  28          Plaintiff appealed the reimbursement rates, raising the Parity Act, but United denied the
                                                                                         2
                                   1   appeal. Id. ¶¶ 25–27. Plaintiff filed a second-level appeal, but United denied that one too. Id. ¶¶

                                   2   28–29. United informed Plaintiff that she had exhausted her internal appeals but had a right to file

                                   3   a civil action under ERISA. Id. ¶¶ 29–30.

                                   4          B.    This Lawsuit
                                   5           Plaintiff filed this lawsuit on October 16, 2018, claiming that United’s policy violated the

                                   6   Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008

                                   7   (“Parity Act”) and the anti-discrimination mandate within the Affordable Care Act. Compl. ¶¶ 4,

                                   8   10, 31–39. She also alleged that the reimbursement penalty in the Plan amounted to a conflict of

                                   9   interest and breach of United’s fiduciary duties. Id. ¶¶ 40–41.

                                  10           Plaintiff asserted four causes of action in her complaint: (1) a claim for benefits under

                                  11   ERISA, 29 U.S.C. § 1132(a)(1)(B), for violating the Parity Act, id. ¶¶ 52–56; (2) a claim for

                                  12   benefits under ERISA, 29 U.S.C. § 1132(a)(1)(B), for violating the ACA, id. ¶¶ 57–61; (3) a claim
Northern District of California
 United States District Court




                                  13   for injunctive relief under ERISA, 29 U.S.C. § 1132(a)(3)(A), against Plan practices that violate

                                  14   the Parity Act and the ACA, id. ¶¶ 62–63; and (4) a claim for appropriate equitable relief under

                                  15   ERISA, 29 U.S.C. § 1132(a)(3)(B), id. ¶¶ 64–65.

                                  16           Plaintiff brought her suit on behalf of herself and a putative class composed of “all

                                  17   participants or beneficiaries in ERISA plans whose claim(s) for behavioral health services

                                  18   provided by out-of-network psychologists or master’s level counselors were subjected to United’s

                                  19   Discriminatory Reimbursement Penalty, excluding plans issued by Oxford Health Insurance, Inc.”

                                  20   Id. ¶ 45.

                                  21          C.    Procedural History
                                  22           Plaintiff filed a consent motion to proceed under a pseudonym and to seal personally

                                  23   identifying information on November 9, 2018. See Dkt. No. 23.

                                  24           Defendants moved to dismiss the complaint on December 10, 2018. See Dkt. No. 36

                                  25   (“Mot.”). Plaintiff opposed, Dkt. No. 41 (“Opp.”), and Defendants replied, Dkt. No. 42 (“Reply”).

                                  26   The Court held a hearing on the motions on March 21, 2019. See Dkt. No. 48.

                                  27    II.    LEGAL STANDARD
                                  28           Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain
                                                                                         3
                                   1   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                   2   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                   3   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                   4   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                   5   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                   6   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                   7   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                   8   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                   9   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  10          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  11   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  12   Manzarek, 519 F.3d at 1031. Nonetheless, Courts do not “accept as true allegations that are
Northern District of California
 United States District Court




                                  13   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  14   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). And even where facts are accepted as true,

                                  15   “a plaintiff may plead [him]self out of court” if he “plead[s] facts which establish that he cannot

                                  16   prevail on his . . . claim.” Weisbuch v. Cnty. of Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997)

                                  17   (quotation marks and citation omitted).

                                  18          If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                  19   if no request to amend the pleading was made, unless it determines that the pleading could not

                                  20   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                  21   2000) (quotation marks and citation omitted).

                                  22   III.   DISCUSSION
                                  23          Defendants moves to dismiss all four causes of action asserted in the Complaint. See Mot.

                                  24   at 2. The Court will discuss each in turn.

                                  25            A. Parity Act Claim
                                  26          Defendants offer three arguments for why Plaintiff has failed to plead facts plausibly

                                  27   demonstrating the “essential elements of a parity claim.” Mot. at 5. The Court begins by

                                  28   summarizing the requirements of the Parity Act before considering each of United’s grounds for
                                                                                          4
                                   1   dismissal.

                                   2                i.   The Parity Act
                                   3          “Congress enacted the [Parity Act] to end discrimination in the provision of insurance

                                   4   coverage for mental health and substance use disorders as compared to coverage for medical and

                                   5   surgical conditions in employer-sponsored group health plans.” Am. Psychiatric Ass’n v. Anthem

                                   6   Health Plans, Inc., 821 F.3d 352, 356 (2d Cir. 2016); see also Coal. for Parity, Inc. v. Sebelius,

                                   7   709 F. Supp. 2d 10, 13 (D.D.C. 2010) (noting that the Parity Act was “designed to end

                                   8   discrimination in the provision of coverage for mental health and substance use disorders as

                                   9   compared to medical and surgical conditions in employer-sponsored group health plans and health

                                  10   insurance coverage offered in connection with group health plans”). The Parity Act mandates that

                                  11   “if an insurer ‘provides both medical and surgical benefits and mental health or substance use

                                  12   disorder benefits,’ the insurer must ensure that both ‘the financial requirements’ and ‘the treatment
Northern District of California
 United States District Court




                                  13   limitations’ applicable to mental health and substance use disorder benefits ‘are no more

                                  14   restrictive’ than the predominant financial requirements and treatment limitations that apply to

                                  15   medical and surgical benefits.” Am. Psychiatric Ass’n, 821 F.3d at 356 (quoting 29 U.S.C. §

                                  16   1185a(a)(3)(A)). Further, insurers may not impose “separate cost sharing requirements that are

                                  17   applicable only with respect to mental health or substance use disorder benefits,” 29 U.S.C. §

                                  18   1185a(a)(3)(A)(i), nor “separate treatment limitations that are applicable only with respect to

                                  19   mental health or substance use disorder benefits,” id. § 1185a(a)(3)(A)(ii).

                                  20          The Parity Act defines the term “financial requirement” to include “deductibles,

                                  21   copayments, coinsurance, and out-of-pocket expenses.” Id. § 1185a(a)(3)(B)(i). And it defines

                                  22   the term “treatment limitation” to include “limits on the frequency of treatment, number of visits,

                                  23   days of coverage, or other similar limits on the scope or duration of treatment.” Id. §

                                  24   1185a(a)(3)(B)(iii). The federal regulations implementing the Parity Act further explain the two

                                  25   types of treatment limitations that may run afoul of the statute’s prohibition. See 29 C.F.R. §

                                  26   2590.712. First are quantitative treatment limitations (“QTLs”), “which are expressed

                                  27   numerically.” See § 2590.712(a). For example, “50 outpatient visits per year” is a QTL. Id.

                                  28   Second are nonquantitative treatment limitations (“NQTLs”), “which otherwise limit the scope or
                                                                                         5
                                   1   duration of benefits for treatment under a plan or coverage.” Id. The regulation provides an

                                   2   “[i]llustrative list of nonquantitative treatment limitations”:
                                                        (A) Medical management standards limiting or excluding benefits
                                   3                    based on medical necessity or medical appropriateness, or based on
                                                        whether the treatment is experimental or investigative;
                                   4                    (B) Formulary design for prescription drugs;
                                                        (C) For plans with multiple network tiers (such as preferred providers
                                   5                    and participating providers), network tier design;
                                                        (D) Standards for provider admission to participate in a network,
                                   6                    including reimbursement rates;
                                                        (E) Plan methods for determining usual, customary, and reasonable
                                   7                    charges;
                                                        (F) Refusal to pay for higher-cost therapies until it can be shown that
                                   8                    a lower-cost therapy is not effective (also known as fail-first policies
                                                        or step therapy protocols);
                                   9                    (G) Exclusions based on failure to complete a course of treatment;
                                                        and
                                  10                    (H) Restrictions based on geographic location, facility type, provider
                                                        specialty, and other criteria that limit the scope or duration of benefits
                                  11                    for services provided under the plan or coverage.
                                  12   § 2590.712(c)(4)(ii).
Northern District of California
 United States District Court




                                  13           In sum, a plaintiff bringing a Parity Act claim must show that an insurer imposes a

                                  14   discriminatory financial requirement, QTL, or NQTL on mental health or substance use disorder

                                  15   benefits. See, e.g., Roy C. v. Aetna Life Ins. Co., No. 2:17CV1216, 2018 WL 4511972, at *3 (D.

                                  16   Utah Sept. 20, 2018) (explaining that “the Act requires that a plan’s treatment and financial

                                  17   limitations on mental health or substance abuse disorder benefits cannot be more restrictive than

                                  18   the limitations for medical and surgical benefits”). Plaintiff alleges Parity Act violations based on

                                  19   all three theories: discriminatory QTL, Compl. ¶ 36, discriminatory financial requirement, id. ¶ 36,

                                  20   and discriminatory NQTL, id. ¶ 32–34.

                                  21               ii.   QTL and Financial Requirement Theories
                                  22           First, Defendants contend that “the challenged reimbursement terms are plainly an NQTL”

                                  23   and that Plaintiff cannot “simultaneously or alternatively plead that [they] are also a financial

                                  24   requirement and QTL.” Mot. at 6. Plaintiff responds that she pled “three independent and

                                  25   alternative legal theories as to why the statute was violated,” and that “nothing prevents [her] from

                                  26   pursuing multiple legal theories under the same statute at the same time.” Opp. at 5–6.

                                  27           The Court agrees with Plaintiff that she may pursue alternative, and even possibly

                                  28   contradictory, theories of relief at this stage of the proceedings. After all, “federal complaints
                                                                                           6
                                   1   plead claims, not causes of action or statutes or legal theories.” Alvarez v. Hill, 518 F.3d 1152,

                                   2   1154 (9th Cir. 2008). The Federal Rules of Civil Procedure allow a party to “set out 2 or more

                                   3   statements of a claim or defense alternatively or hypothetically, either in a single count or defense

                                   4   or in separate ones.” Fed. R. Civ. P. 8(d)(2). And the Rules specifically permit a party to “state as

                                   5   many separate claims or defenses as it has, regardless of consistency.” Fed. R. Civ. P. 8(d)(3); see

                                   6   also Silva v. Metro. Life Ins. Co., 762 F.3d 711, 726 (8th Cir. 2014) (holding that ERISA plaintiff

                                   7   could plead alternative theories of liability).

                                   8           Defendants posit that Plaintiff “concedes” that she is pursuing an NQTL theory, Mot. at 6,

                                   9   but that assertion is flatly contradicted by the actual words in her complaint: “The Discriminatory

                                  10   Reimbursement Penalty is not just an impermissible nonquantitative treatment limitation. It is

                                  11   also an illegal discriminatory financial requirement and a quantitative treatment limitation because

                                  12   it is a cap on units of service.” See Compl. ¶ 36. Contrary to Defendants’ characterization, the
Northern District of California
 United States District Court




                                  13   plaintiff in Doe v. United Health Group Inc. did not plead “identical language” and thus that case

                                  14   is not particularly instructive on this point. See Mot. at 6 (citing No. 17-CV-4160(AMD)(RL),

                                  15   2018 WL 6002902, at *1 (E.D.N.Y. Nov. 15, 2018) (denying motion for reconsideration because

                                  16   “nowhere in the complaint” did plaintiff allege that the reimbursement policy was a QTL or

                                  17   financial requirement)). Accordingly, the Court will not prohibit Plaintiff from pursuing multiple

                                  18   theories under the Parity Act at this stage.

                                  19           Nor does the Court find that Plaintiff’s claims fit so neatly into the NQTL category as to

                                  20   require dismissal of the QTL or financial requirement theories. Defendants contend that the

                                  21   reimbursement policy is “plainly” an NQTL because “NQTLs are limitations that cannot be

                                  22   expressed numerically.” Mot. at 6. They point to the regulation’s illustrative list of NQTLs,

                                  23   which includes “[s]tandards for provider admission to participate in a network, including

                                  24   reimbursement rates.” Id. (citing 29 C.F.R. § 2590.712(c)(4)(ii)(D)). Of course, this example

                                  25   from the regulation is somewhat inapposite, because Plaintiff’s mental health providers were not

                                  26   in her network. See Compl. ¶¶ 7–8. Moreover, Plaintiff has at least plausibly alleged that

                                  27   United’s reimbursement policies were a QTL and a financial requirement. The reduced

                                  28   reimbursement is “expressed numerically” (either 25% or 35% less than the otherwise allowed
                                                                                         7
                                   1   rate) and thus plausibly qualifies as a QTL. See § 2590.712(a). Likewise, United’s policy

                                   2   plausibly constitutes a financial requirement because the effect of reduced reimbursements was

                                   3   increased “out-of-pocket expenses” for Plaintiff. See 29 U.S.C. § 1185a(a)(3)(B)(i).1

                                   4           In sum, the Court finds that Plaintiff may continue to pursue all three theories: that the

                                   5   challenged policy is an impermissible NQTL, QTL, and financial requirement.2

                                   6              iii.   Comparable Practice
                                   7           Second, Defendants contend that Plaintiff has failed to state a Parity Act claim because she

                                   8   “has not identified a covered medical or surgical practice that is comparable to the challenged

                                   9   reimbursement terms.” Mot. at 8. Defendants point to Plaintiff’s complaint, in which she alleges

                                  10   that Defendants “impose reimbursement penalties on claims for coverage for psychotherapy

                                  11   services” that “are neither equally imposed on comparable office-based medical/surgical care nor

                                  12   grounded in actual provider quality/expertise.” See Compl. ¶ 5; see also id. ¶ 11 (alleging that if
Northern District of California
 United States District Court




                                  13   “Plaintiff sought counseling services from internists without specialized mental health training, for

                                  14   example, United would not have imposed this reduction”). According to Defendants, these

                                  15   allegations are insufficient to make out a Parity Act claim. See Mot. at 8. Relying on two out-of-

                                  16   circuit district court cases, Defendants assert that a plaintiff is required to identify a medical or

                                  17   surgical practice that is treated more favorably than a comparable mental health service. See Mot.

                                  18   at 8 (citing Roy C., 2018 WL 4511972, at *3 (“[T]o survive the dismissal of a Parity Act claim, a

                                  19   plaintiff must allege a medical or surgical analogue that the plan treats differently than the

                                  20   disputed mental health or substance abuse services.”); Welp v. Cigna Health & Life Ins. Co., No.

                                  21   17-80237-CIV, 2017 WL 3263138, at *6 (S.D. Fla. July 20, 2017) (“[A] plaintiff must identify the

                                  22   treatments in the medical/surgical arena that are analogous to the sought-after mental

                                  23

                                  24   1
                                         Defendants also move, in a footnote, to strike Plaintiff’s allegations that United’s policy is a
                                  25   QTL and financial requirement. See Mot. at 8 n.5. This request is seemingly inconsistent with
                                       Defendants’ position that Plaintiff has “concede[d]” that the policy is not a QTL or financial
                                  26   requirement. See Mot. at 6–8. To the extent the Court need rule on this motion via footnote, it is
                                       denied for the same reasons as the motion to dismiss.
                                  27
                                       2
                                         This conclusion is buttressed by the parties’ inability to explain the practical import of allowing
                                       multiple, potentially inconsistent, theories past the motion to dismiss stage and Defendants’
                                  28   concession at the hearing that there will be “overlap” between the theories and the discovery that
                                       would be necessary for each.
                                                                                           8
                                   1   health/substance abuse benefit and allege that there is a disparity in their limitation criteria.”)

                                   2   (emphasis in original)). Based on these cases, Defendants argue that Plaintiff’s allegations are

                                   3   merely conclusory and do not meet the pleading standard.

                                   4          But Roy C. and Welp arose in a different context and neither supports so sweeping a rule as

                                   5   Defendants suggest. Both cases involved Parity Act challenges to insurance plans that expressly

                                   6   excluded coverage for wilderness therapy treatment programs. See Roy C., 2018 WL 4511972, at

                                   7   *1; Welp, 2017 WL 3263138, at *2. In Roy C., the court found that the plaintiff “failed to identify

                                   8   any language or provisions” in the plan that created “any sort of disparity.” 2018 WL 4511972, at

                                   9   *3. Likewise, in Welp, the court explained that the complaint considered “wilderness programs in

                                  10   isolation” and that the plaintiff’s theory would lead to a Parity Act violation “whenever a plan

                                  11   denied coverage for any mental health or substance abuse treatment.” 2017 WL 3263138, at *6.

                                  12          By contrast, Plaintiff here has alleged that United singled out mental health services for
Northern District of California
 United States District Court




                                  13   disparate treatment by applying reimbursement reductions to mental health and substance use

                                  14   disorder services only. See Compl. ¶ 5. To be sure, Plaintiff has not identified a particular

                                  15   medical or surgical analogue for which United does not apply a comparable reimbursement

                                  16   reduction. But the Court finds that, at least at the motion to dismiss stage, such a showing is not

                                  17   required. First, requiring Plaintiff to identify such an analogue may require her to plead facts

                                  18   “peculiarly within the possession and control of” Defendants, Soo Park v. Thompson, 851 F.3d

                                  19   910, 928 (9th Cir. 2017) (internal quotation omitted), which counsels toward allowing discovery.

                                  20   Second, it is not obvious that the wilderness program cases are particularly instructive, especially

                                  21   considering that another court to hear a similar challenge concluded that wilderness programs may

                                  22   “be used to treat injuries and illnesses aside from mental health or substance abuse issues,”

                                  23   meaning a restriction would not necessarily violate the Parity Act. See A.H. v. Microsoft Corp.

                                  24   Welfare Plan, No. C17-1889-JCC, 2018 WL 2684387, at *7 (W.D. Wash. June 5, 2018). Third,

                                  25   and most fundamentally, it would flout the plain text of the Parity Act if an insurer could pay

                                  26   providers of mental health services less simply because they are providers of mental health

                                  27   services. Such a policy would, by its very terms, be “applicable only with respect to mental health

                                  28   or substance use disorder benefits,” 28 U.S.C. § 1185a(a)(3)(A), and thus run afoul of the Parity
                                                                                          9
                                   1   Act. See A.F. v. Providence Health Plan, 35 F. Supp. 3d 1298, 1315 (D. Or. 2014) (holding that

                                   2   the “plain text of the Federal Parity Act prohibits separate treatment limitations that are applicable

                                   3   only with respect to mental health or substance use disorder benefits”) (internal quotation

                                   4   omitted). Thus, the Court concludes that Plaintiff has adequately alleged a Parity Act violation

                                   5   even without identifying a medical or surgical analogue.

                                   6               iv.   Stringency
                                   7          Third, Defendants contend that Plaintiff’s Parity Act claim should be dismissed for failing

                                   8   to allege that United’s policies are applied more stringently to mental health services than to a

                                   9   medical or surgical analogue. See Mot. at 9. Again, this argument relies on the Welp court’s

                                  10   analysis of wilderness treatment programs. See id. But, as explained above, the Court finds that

                                  11   Plaintiff need not identify an analogue, at least at this stage. As other courts have recognized, the

                                  12   “meager” case law “comports with the notion that it is enough to plausibly plead that there is a
Northern District of California
 United States District Court




                                  13   categorical exclusion for mental health benefits but not for medical benefits.” Bushell v.

                                  14   UnitedHealth Grp. Inc., No. 17-CV-2021 (JPO), 2018 WL 1578167, at *6 (S.D.N.Y. Mar. 27,

                                  15   2018). Here, Plaintiff has pled that only mental health services—and not medical or surgical

                                  16   services—are subject to the reimbursement reductions. See, e.g., Compl. ¶ 5. Plaintiff’s

                                  17   allegations of categorical disparate treatment are sufficient to state a claim for a Parity Act

                                  18   violation. See Doe, 2018 WL 3998022, at *5 (denying motion to dismiss where plaintiff alleged

                                  19   “that the reimbursement policy limits the scope of behavioral health benefits by causing plan

                                  20   members to pay more for those benefits when they see a psychologist or masters’ level

                                  21   counselor”); A.F., 35 F. Supp. 3d at 1315 (granting plaintiff’s motion for partial summary

                                  22   judgment because policy exclusion that was “overtly applicable only to mental health conditions”

                                  23   violated plain text of Parity Act).

                                  24                                              *       *       *

                                  25          The Court finds that Plaintiff has made out a Parity Act claim and thus DENIES the

                                  26   motion to dismiss this cause of action.

                                  27          B.     Section 2706 Claim
                                  28          Defendants moved to dismiss Plaintiff’s cause of action brought under Section 2706 of the
                                                                                         10
                                   1   Affordable Care Act, contending that the statute does not provide a private right of action. See

                                   2   Mot. at 10. The Court agrees.

                                   3          Section 2706 of the ACA mandates that a “group health plan and a health insurance issuer

                                   4   offering group or individual health insurance coverage shall not discriminate with respect to

                                   5   participation under the plan or coverage against any health care provider who is acting within the

                                   6   scope of that provider’s license or certification under applicable State law.” 42 U.S.C. § 300gg-5.

                                   7   However, enforcement authority is vested with the Secretary of Health and Human Services. See

                                   8   42 U.S.C. § 300gg-22(a)(2). Acknowledging this limitation, Plaintiff argues that she has a private

                                   9   right of action arising not directly under Section 2706, but rather through ERISA’s claim for

                                  10   benefits, 29 U.S.C. § 1132(a)(1)(B), or equitable relief, § 1132(a)(3)(A), provisions because

                                  11   Section 2706 was incorporated into ERISA by 29 U.S.C. § 1185d. See Opp. at 13–14.

                                  12          The Court rejects this attempted end-run around the statutory limitation, as have the other
Northern District of California
 United States District Court




                                  13   courts to have considered the question. See, e.g., A.Z. v. Regence Blueshield, 333 F. Supp. 3d

                                  14   1069, 1083 (W.D. Wash. 2018) (dismissing with prejudice ACA claim brought under ERISA

                                  15   because “Section 300gg-5 does not create a private right of action”); Vorpahl v. Harvard Pilgrim

                                  16   Health Ins. Co., No. 17-CV-10844-DJC, 2018 WL 3518511, at *5 (D. Mass. July 20, 2018);

                                  17   Grossman v. Directors Guild of Am., Inc., No. EDCV 16-1840-GW(SPx), 2017 WL 5665024, at

                                  18   *8 (C.D. Cal. Mar. 6, 2017). Plaintiff cannot avoid Section 2706’s bar on private suits by

                                  19   invoking ERISA’s claim for benefits or equitable relief provisions. Accordingly, the Court

                                  20   GRANTS the motion to dismiss Plaintiff’s Section 2706 claim, without leave to amend, because

                                  21   allowing amendment would be futile.

                                  22          C.    ERISA Claims
                                  23          Plaintiff brought a claim for injunctive relief under 29 U.S.C. § 1132(a)(3)(A), Compl. ¶¶

                                  24   62–63, and a claim for appropriate equitable relief under 29 U.S.C. § 1132(a)(3)(B), Compl. ¶¶

                                  25   64–65. Defendants moves to dismiss Plaintiff’s equitable claims under ERISA because “Plaintiff

                                  26   has not pled a predicate violation of ERISA.” Mot. at 12.

                                  27          Section 1132(a)(3) “does not authorize appropriate equitable relief at large, but only

                                  28   appropriate equitable relief for the purpose of redressing any violations or enforcing any
                                                                                        11
                                   1   provisions of ERISA or an ERISA plan.” Harris Tr. & Sav. Bank v. Salomon Smith Barney, Inc.,

                                   2   530 U.S. 238, 246 (2000) (internal quotations and alterations omitted). The parties agree that

                                   3   whether these claims should be dismissed depends on whether Plaintiff’s other claims are

                                   4   dismissed. See Mot. at 12–13; Opp. at 15; Reply at 10. Because the Court finds that Plaintiff has

                                   5   properly pled a violation of the Parity Act (but not Section 2706), the Court DENIES the motion

                                   6   to dismiss Plaintiff’s claims for equitable relief under ERISA.

                                   7          D.       Motion to Proceed Under Pseudonym
                                   8           Plaintiff moved, unopposed, to continue proceeding under the pseudonym Jane Smith and

                                   9   to seal all personally identifying information. See Dkt. No. 23. The Court GRANTS her request,

                                  10   subject to reconsideration if Plaintiff moves for class certification.

                                  11           A court may allow a party to proceed anonymously where “necessary . . . to protect a

                                  12   person from harassment, injury, ridicule or personal embarrassment,” including when necessary to
Northern District of California
 United States District Court




                                  13   “preserve privacy in a matter of sensitive and highly personal nature.” Does I thru XXIII v.

                                  14   Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000) (ellipsis in original, quotation marks

                                  15   and citation omitted). The court must balance the party’s “need for anonymity” against the

                                  16   “prejudice to the opposing party and the public’s interest in knowing the party’s identity.” Id.

                                  17           The Court finds that Plaintiff may proceed anonymously, at least at this stage in the

                                  18   proceedings, in order to preserve her privacy in the sensitive area of her mental health diagnosis

                                  19   and treatment. Moreover, given that Defendants have consented to Plaintiff proceeding

                                  20   anonymously, and have access to her real name and medical records, there is no prejudice to them.

                                  21   Finally, the Court finds that the public will not be prejudiced in not knowing Plaintiff’s identity, at

                                  22   least in the early stages of what remains an individual action. However, this decision is subject to

                                  23   reconsideration in the event that Plaintiff moves for class certification. See Doe v. NFL Enters.,

                                  24   LLC, No. C 17-00496 WHA, 2017 WL 697420, at *2 (N.D. Cal. Feb. 22, 2017) (finding that

                                  25   “class members will also have a right to know the identity of their representative in this

                                  26   litigation”).

                                  27   IV.     CONCLUSION
                                  28           For the foregoing reasons, the Court GRANTS the motion to dismiss the Section 2706
                                                                                          12
                                   1   claim without leave to amend but DENIES the motion to dismiss the Parity Act and ERISA

                                   2   claims. In addition, the Court GRANTS the motion to proceed under a pseudonym.

                                   3          The Court SETS a case management conference for July 30, 2019 at 2:00 p.m. in

                                   4   Courtroom 2, Fourth Floor, Oakland. The parties need not file an updated case management

                                   5   statement but instead are directed to meet and confer and to file by July 23 a proposed schedule

                                   6   through the class certification stage.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 7/18/2019

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       13
